FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         October 13, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 15-2231
                                                  (D.C. No. 2:15-CR-00645-JAP-1)
REYES TERRONES-LOPEZ,                                         (D.N.M.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

      Reyes Terrones-Lopez seeks to raise an ineffective assistance of counsel claim

in this direct appeal. We conclude the record is insufficiently developed to resolve

his claim. Exercising jurisdiction under 28 U.S.C. § 1291, we dismiss the appeal

without prejudice to Terrones-Lopez raising his claim in a collateral proceeding.

                                           I

      Terrones-Lopez was charged with reentry of a removed alien under 8 U.S.C.

§ 1326(a) and (b). The government offered him a fast track plea agreement, which

would have resulted in a four-level reduction in sentencing and a sentencing range of

either 30 to 37 or 37 to 46 months. Terrones-Lopez rejected the plea offer and pled

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
guilty to the charges in the information. At a plea hearing, a magistrate judge

inquired into his reasons for rejecting the plea agreement. Defense counsel

responded that she intended to seek a downward departure, which the plea agreement

would have prohibited.

      Defense counsel did not file a motion for downward departure. Nor did she

file a sentencing memorandum or request an evidentiary hearing. At sentencing, the

district court informed the parties it was adopting the findings in the presentence

report (“PSR”). The PSR identified coercion and duress as possible grounds for a

departure, detailing Terrones-Lopez’s allegations that he and his family had been

subjected to death threats, kidnappings, arson, and vandalism. However, the PSR

stated these allegations were uncorroborated and recommended a sentencing range of

46 to 57 months.

      After the district court informed the parties of its intent to impose a sentence

of 46 months, defense counsel asked the court to “consider something a little bit

less,” noting the alleged arson, vandalism, death threats, and kidnappings. Terrones-

Lopez also made a brief statement outlining his reasons for returning to the United

States. Without further comment, the court imposed a sentence of 46 months.

Terrones-Lopez timely appeals.

                                           II

      We have consistently held that “[i]neffective assistance of counsel claims

should be brought in collateral proceedings, not on direct appeal. Such claims

brought on direct appeal are presumptively dismissible, and virtually all will be

                                           2
dismissed.” United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995) (en

banc). This rule “encourages development of a record on the tactical reasons for trial

counsel’s decisions, the extent of trial counsel’s alleged deficiencies, and the asserted

prejudicial impact on the outcome of the trial.” Beaulieu v. United States, 930 F.2d

805, 807 (10th Cir. 1991), overruled on other grounds by Galloway, 56 F.3d at 1241.

We have reviewed ineffective assistance claims on direct appeal in rare instances, but

only where the record was sufficiently developed to allow “fair evaluation” of the

defendant’s claim. Id.

      Terrones-Lopez argues that the record in this case is sufficiently developed to

permit review of his ineffective assistance claim on direct appeal. He cites two Tenth

Circuit cases in which we decided ineffective assistance claims on direct appeal. In

both cases, however, the circumstances surrounding counsel’s allegedly deficient

performance were apparent on the face of the record. See United States v. Sanchez,

146 F.3d 796, 797-98 (10th Cir. 1998) (claim based on counsel’s alleged failure to

detect a miscalculation of the applicable sentencing range and to object to a sentence

exceeding applicable range); United States v. Roman, No. 97-1472, 1998 WL

381066, at *1-2 (10th Cir. 1998) (unpublished) (claim arising from counsel’s failure

to object to PSR as to relevant conduct). In contrast, the merits of Terrones-Lopez’s

ineffective assistance claim cannot be resolved based on the record before us.

Although defense counsel’s conversation with the magistrate judge reveals her

reasons for advising Terrones-Lopez to forgo the fast track plea, we do not know the

nature and quality of the extenuating circumstances defense counsel planned to

                                            3
present to the district court; the extent of any investigation defense counsel

conducted prior to the plea hearing; the events that occurred between Terrones-

Lopez’s guilty plea and the sentencing hearing; or defense counsel’s reasons for not

filing a downward departure motion.

                                           III

      For the foregoing reasons, we dismiss Terrones-Lopez’s ineffective assistance

claim.1



                                            Entered for the Court


                                            Carlos F. Lucero
                                            Circuit Judge




      1
         Should Terrones-Lopez raise his claim in a 28 U.S.C. § 2255 petition, we
urge the district court to consider expedited review so as to avoid the potential
injustice that would occur if Terrones-Lopez were to complete his 46-month sentence
prior to a judicial determination of his claim.
                                            4